liARMSTRONG, Judge,
concurring.
I concur simply to point out that the insurance policy exclusion at issue in the present case is different and broader than the exclusion of the Lloyd’s MEL policy at issue in Howell v. American Casualty Co., 96-0694 (La.App. 4th Cir. 3/19/96), 691 So.2d 715. In Howell, the exclusion raised the issue of whether the vessel was “operated” by the insured in particular. In the present case, as specifically pointed out by the opinion on original hearing, the exclusion addresses the “operation” of drilling rigs in general.